Brown, J.
(dissenting). I think the plaintiff prevails under a proper analysis of this matter as framed — a motion to dismiss a complaint under Mass.R.Civ.P. 12(b)(6), 365 Mass. 755 (1974). Unlike the motion judge, I limit my review to the facts alleged in the amended complaint. See, e.g., Romano v. Sacknoff, 4 Mass. App. Ct. 862, 863 (1976). Arguably, there may be material available to the defendant that could support a motion pursuant to Mass.R.Civ.P. 56, 365 Mass. 824 (1978). Any such materials, however, were not before the judge here.1
The majority focuses primarily on the relationship between Frank L. Fragomeni and Elaine F. Sandman, but in my view, the significance of this action lies in the fact that Fragomeni was the attorney for Quincy Mutual Fire Insurance Company (Quincy Mutual) and, therefore, presumably acted at Quincy Mutual’s behest. It is impossible for me to imagine a scenario where Quincy Mutual had absolutely no knowledge of (or input into) what Fragomeni was doing in the litigation, given that he was conducting and defending against discovery, among other things, including getting Sandman’s cooperation and involvement.
Sandman’s amended complaint alleged that Fragomeni told her he had been hired by Quincy Mutual to pursue her claims for negligence against the oil delivery company, and also alleged that Fragomeni was Quincy Mutual’s attorney in its sub*196rogation action.2 Under well-established principles of agency, as applied to the attorney-client relationship between Fragomeni and Quincy Mutual, I view those allegations as plausibly suggesting that Sandman is entitled to relief against Quincy Mutual based on actual authority.
“Where there is actual authority to transact the very business or to do the very act that causes the harm, the agent acts as the extension of the will of his principal . . . .” Kansallis Fin. Ltd. v. Fern, 421 Mass. 659, 665 (1996). Actual authority “is the agent’s power to affect the principal’s relations with third parties as manifested to the agent by the principal.” Theos & Sons, Inc. v. Mack Trucks, Inc., 431 Mass. 736, 743-744 (2000), citing Restatement (Second) of Agency § 7 (1958).3 Taking the factual allegations in Sandman’s amended complaint as true, Fragomeni’s statement to Sandman that he had been hired by Quincy Mutual to pursue her negligence claims against Lamparelli was sufficient to make out a claim that he been given actual authority by Quincy Mutual to do just that. Sandman’s claim is not defeated by the conflicting loyalties that such an arrangement would pose for an attorney in Fragomeni’s position, as at the pleading stage, we assume the truth of the allegations, however doubtful. See Iannacchino v. Ford Motor Co., 451 Mass. 623, 636 (2008). See also Jessie v. Boynton, 372 Mass. 293, 302-303 (1977).
Furthermore, the factual allegation that Fragomeni was Quincy *197Mutual’s attorney while dealing with Sandman bolstered Sandman’s claim that Quincy Mutual is liable for Fragomeni’s statements to her. “While in a broad sense counsel may be an agent and his client a principal, there is much more involved than mere agency.” Burt v. Gahan, 351 Mass. 340, 342 (1966). It has long been held that “the acts of the attorney in the conduct of litigation are binding upon the client.” Ibid. See Silva v. Pereira, 1 Mass. App. Ct. 368, 371 (1973); Lechoslaw v. Bank of America, N.A., 618 F.3d 49, 57 (1st Cir. 2010). That is because the attorney’s words and conduct, if occurring within the scope of the attorney’s employment, are presumed to be done on the client’s instructions, “differing only in weight, but not in competency, from [the client’s] personal words and acts.” James v. Boston Elev. Ry., 201 Mass. 263, 266 (1909) (attorney’s letter concerning client’s physical condition before accident for which she sought damages was binding on client). See, e.g., McMahon v. Lynn & Boston R.R., 191 Mass. 295, 298-299 (1906); Household Fuel Corp. v. Hamacher, 331 Mass. 653, 656-657 (1954) (attorney’s stipulation to undisputed facts was binding on clients); Blake v. Hendrickson, 40 Mass. App. Ct. 579, 582 (1996) (contents of attorney’s letter to plaintiff’s insurance company was binding on plaintiff in subsequent litigation). Compare Silva v. Pereira, supra (general rule that counsel’s statements are binding on client did not apply to attorney’s opening statement regarding expected proof at trial).
The case of Herbert A. Sullivan, Inc. v. Utica Mut. Ins. Co., 439 Mass. 387, 409 (2003), does not hold otherwise. There, the insurer hired an attorney to represent the insured, pursuant to the insurer’s duty to defend under the policy. There was no dispute that the attorney represented only the insured, and not the insurer, and that the attorney’s conduct of the litigation was undertaken solely on behalf of the insured. “In these circumstances, the insurer cannot be vicariously liable for the lawyer’s negligence.” Ibid.
Because the negligent attorney in Herbert A. Sullivan, Inc., supra, did not represent the insurer, the holding does not implicate the line of cases, cited above, that render an attorney’s words and conduct binding on the attorney’s client in certain circumstances. The Supreme Judicial Court’s limiting language *198in Herbert A. Sullivan, Inc., supra, does not preclude the imposition of liability on Quincy Mutual for the harm caused to the insured by Quincy Mutual’s own attorney, while pursuing litigation on Quincy Mutual’s behalf. See, e.g., James v. Boston Elev. Ry., supra (“The attorney was her agent and representative, acting in her business”).
The interplay between agency principles and the presumption that an attorney’s words and conduct are undertaken on the client’s instruction — here, Quincy Mutual — deserves consideration on a more complete record than rule 12(b)(6) permits. As to whether Quincy Mutual should be liable for its own attorney’s conduct in these circumstances, I think it preferable that Sandman be permitted “to develop the facts so that the novel theory may be explored and assayed in light of the actual facts rather than a pleader’s suppositions.” Ritchie v. Department of State Police, 60 Mass. App. Ct. 655, 663 n.14 (2004). See, e.g., Kirkland Constr. Co. v. James, 39 Mass. App. Ct. 559, 562-564 (1995).
My conclusion that dismissal was premature is borne out by Sandman’s subsequent motion to amend her complaint. Sandman’s proposed amendment added allegations that Quincy Mutual’s complaint against James Lamparelli included a claim for Sandman’s uninsured damages, specifically identifying Sandman’s losses for damaged contents, loss of use, and depreciation in value. Sandman also alleged that a letter she wrote to Fragomeni, in which she detailed her losses and sought assistance in their recovery, was found in Quincy Mutual’s subrogation file, suggesting that Quincy Mutual knew that Sandman thought Quincy Mutual was involved in the pursuit of her uninsured claims. In addition to lending further support to Sandman’s claim that Fragomeni had actual authority to pursue Sandman’s uninsured damages, these allegations also supported the reasonable inference that Quincy Mutual authorized Fragomeni to do so in order to improve Quincy Mutual’s settlement prospects with Lamparelli on its subrogation claim. See, e.g., Curtis v. Herb Chambers 1-95, Inc., 458 Mass. 674, 676 (2011) (every reasonable inference is drawn in the plaintiff’s favor on a motion to dismiss). Given the additional evidence cited by the parties in support of their respective positions, the issues are *199more appropriate for resolution on a motion for summary judgment. See Romano v. Sacknoff, 4 Mass. App. Ct. at 863 n.2.
I would reverse the judgment dismissing Sandman’s amended complaint and remand the case to Superior Court for further proceedings.

or a succinct discussion regarding the pitfalls associated with rule 12(b)(6), see Kirkland Constr. Co. v. James, 39 Mass. App. Ct. 559, 564-565 (1995) (Brown, J., concurring).


In denying Sandman’s motion for reconsideration, the judge reasoned, among other things, that Fragomeni did not have actual or apparent authority from Quincy Mutual to represent to Sandman that he would pursue her claims, and that there was no evidence that Fragomeni’s representations to Sandman were made within the scope of his authority from Quincy Mutual. The judge relied on Rossi v. School Comm. of Everett, 354 Mass. 461 (1968), a case decided on agreed facts that established that a city solicitor who was engaged to represent the school committee at a hearing before the Civil Service Commission lacked actual authority to bind the school committee to a settlement of an employee’s claim. Unlike Rossi v. School Comm, of Everett, supra, there was no requirement that Sandman provide evidence of the scope of Fragomeni’s authority beyond her factual allegations that Fragomeni told her he had such authority and that he was Quincy Mutual’s attorney.


By contrast, apparent authority is confirmed by the conduct of the principal that causes a third party reasonably to believe that a particular person has authority to act on the principal’s behalf. Hudson v. Massachusetts Property Ins. Underwriting Assn., 386 Mass. 450, 457 (1982).